Appeal by the defendant from a judgment of the County Court, Westchester County (Nolan, J.), rendered November 6, 1995, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing (West, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The Trial Judge accepted as nonpretextual the People’s explanations for challenging two black venirepersons in the third round of jury selection. Having offered facially race-neutral reasons for challenging these two jurors, the People satisfied their burden of overcoming an inference of discrimination (see, Batson v Kentucky, 476 US 79, 96-98; People v Allen, 86 NY2d 101). Thereafter, the defendant did not meet his burden of establishing that these explanations were merely pretextual (see, People v Allen, supra). Accordingly, since the People’s explanations are supported by the record, we refuse to disturb the determination of the Trial Judge (see, People v Jupiter, 210 AD2d 431).
In addition, since the police observed what appeared to be a hand-to-hand drug transaction and observed the defendant fleeing from the scene upon their arrival, they had probable cause to arrest the defendant (see, People v Bigelow, 66 NY2d 417; People v Brown, 198 AD2d 424; Matter of Frederick B., 196 AD2d 817).
The defendant’s remaining contentions are without merit. Bracken, J. P., Santucci, Goldstein and Luciano, JJ., concur.